EXHIBIT 10.1

 
 
SECOND AMENDMENT TO
SENIOR EXECUTIVE EMPLOYMENT AGREEMENT
 
 
This is the Second Amendment (the “Second Amendment”) to the Employment
Agreement (the “Agreement”), effective May 3, 2007, between Crown Holdings,
Inc., (the “Company”), and Alan W. Rutherford (the “Executive”).
 
WHEREAS, the Executive is currently employed by the Company as its Executive
Vice President and Chief Financial Officer.
 
WHEREAS, the Executive has elected to voluntarily retire from the Company during
2009 in accordance with Section 5.3 of the Agreement.
 
WHEREAS, in order to facilitate an orderly transition, the Executive has agreed
to step-down as the Company’s Chief Financial Officer and to continue his
employment as Executive Vice President until his retirement.
 
WHEREAS, the Executive acknowledges and agrees that his voluntary decision to
step down as Chief Financial Officer does not constitute Good Reason under the
Agreement.
 
NOW THEREFORE, in accordance with Section 12 of the Agreement and in
consideration of the promises and the mutual covenants contained herein and
intending to be legally bound hereby, the parties agree as follows:
 
1. Section 2 of the Agreement is hereby amended in its entirety to read as
follows:
 
“Position and Duties.  The Company agrees to continue to employ the Executive
and the Executive hereby agrees to continue to be employed by the Company, upon
the terms, conditions and limitations set forth in this Agreement.  The
Executive shall serve as the Company’s Executive Vice President, with the
customary duties, authorities and responsibility of such position of a
publicly-traded corporation and such other duties, authorities and
responsibility (a) as have been agreed upon by the Company and the Executive or
(b) as may from time to time be delegated to the Executive by the Board as are
consistent with such position.  The Executive agrees to perform the duties and
responsibilities called for hereunder to the best of his ability and to devote
his full time, energies and skills to such duties, with the understanding that
he may participate in charitable and similar activities and may have business
interests in passive investments which may, from time to time, require portions
of his time, but such activities shall be done in a manner consistent with his
obligations hereunder.”
 


Other than as modified by this Second Amendment, the Agreement is ratified and
affirmed in all respects, including with respect to the Executive’s current
level of compensation and benefits, and shall remain in full force and effect
subject to the terms thereof.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Second Amendment
effective as of December 11, 2008.
 
Crown Holdings, Inc.
 
/s/ John W. Conway


 


 
Executive
 
/s/ Alan W. Rutherford


Alan W. Rutherford
 
 
